DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "22" have both been used to designate “cartridge body” (p. 14 lines 24-25).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112b” has been used to designate both window (fig. 2) and front end of mouth (figs. 2, 3), and reference character “20” has been used to designate both “cartridge” and “cartridge body” (p. 14 lines 24-26).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spring 18, mentioned in the specification p. 15 line 22, is not labeled in fig. 6.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12b in fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
on p. 14 line 2, “the free end grip 113b grip 113” is grammatically incorrect; and   
Figures 6-9 in the Brief Description of Drawings must be described separately.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the mouth part" in line 2. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite the limitation “mouth part”. Claims 8 and 9, which are dependent on claim 7, are similarly rejected.
Claim 11 recites the limitation “wherein the fluid communication… is interrupted in the forward extreme position of the plunger and established upon displacement of the plunger forward”. This is confusing because in the forwards extreme position of the plunger, the plunger cannot move forwards. For purposes of examination, examiner will interpret “forward extreme position” to mean “backwards extreme position”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (U.S. No. 6,312,254 B1).

    PNG
    media_image1.png
    490
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

In regards to claim 1, Friedman teaches a dispensing gun (figs. 1-4a) for dispensing a dental material, comprising a body (30) that toward a front end of the dispensing gun has a receptacle (13) for receiving a cartridge therein and toward a rear end of the dispensing gun a grip (34) for holding the dispensing gun, the dispensing gun further comprises a plunger (24) that is displaceable relative to the receptacle, and a lever (26) that is pivotally suspended relative to the body for pivoting relative to the grip about a pivot axis (29), the plunger having a linear toothing (27) and the lever having an annular gear segment (28), wherein the linear toothing and the annular gear segment are permanently engaged with each other so that any pivot of the lever in a first direction causes the plunger to displace forward and any pivot of the lever in an opposite second direction causes the plunger to displace backward (col. 3 lines 33-42), wherein the lever is pivotable by a pivot angle between a forward extreme position and a 
In regards to claim 5, Friedman teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) further comprising a spring (37) which is arranged to permanently urge the plunger backward and to allow a forward displacement of the plunger against spring load (col. 3 line 64-col. 4 line 3).
In regards to claim 6, Friedman teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the spring (37) is arranged to act directly on at least the lever (26) (col. 3 line 64- col. 4 line 3).
In regards to claim 7, Friedman teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the mouth part (18) has a front end comprising the receptacle (13) and a rear end comprising a retention structure (retention structure in annotated fig. 4), wherein at least the rear end of the mouth part and the retention structure are embedded in the grip part (fig. 3).
In regards to claim 12, Friedman teaches the invention substantially as claimed. Friedman further teaches a system comprising a dispensing gun (figs. 1-4a) for dispensing a dental material as defined in claim 1 (see claim 1 above) and a cartridge (12), wherein the cartridge comprises a chamber (11) within which the dental material (14) is contained and a piston (17) that closes the chamber, wherein the cartridge further has an outlet nozzle (15) for releasing the dental material (fig. 4; col. 3 lines 11-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1).
In regards to claim 2, Friedman teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the linear toothing (27) and the annular gear segment (28) in combination form a gear transmission (col. 3 lines 33-42). However, Friedman fails to disclose a dispensing gun having a gear transmission ratio of 15 to 18 mm displacement of the plunger per 65 degrees pivot angle of the lever. The instant disclosure describes the gear transmission ratio of 15 to 18 mm parameters as being merely preferable, and does not describe it as contributing any unexpected result to the dispensing gun. In addition, a 65 degrees lever angle, as a measurement of a range that a person’s hand can reach in order to squeeze or grasp something ergonomically, is old and well known in the art. As such, these parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
	
In regards to claim 4, Friedman teaches the invention substantially as claimed. Friedman fail to disclose a dispensing gun wherein a pivot of the lever from the forward extreme position to the backward extreme position causes a displacement of the plunger in the range of 15 to 18 mm. The instant disclosure describes the gear transmission ratio of 15 to 18 mm parameters as being merely preferable, and does not describe it as contributing any unexpected result to the dispensing gun. As such, these parameters are deemed matters of design choice, well within .

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) as applied to claim 1 above, and further in view of Yobel et al (U.S. Publication 2003/0165793 A1).
In regards to claim 3, Friedman fails to teach a dispensing gun wherein the body comprises a grip part and a mouth part that are inseparably and rotatably connected relative to each other. 
However, Yobel et al teach a dispensing gun wherein the body comprises a grip part (8) and a mouth part (1) that are inseparably and rotatably connected relative to each other. (fig. 1; para. 0031).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Yobel et al and provide a dispensing gun wherein the body comprises a grip part and a mouth part that are inseparably and rotatably connected relative to each other. Doing so would allow the user to rotate the grip part relative to the barrel and cartridge, or rotate the barrel and cartridge relative to the grip part, in order to more easily dispense dental material at certain angles into the mouth. 

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) as applied to claims 1 and 7 above, and further in view of Dragan et al (U.S. No. 5,306,147 A).

Claim 8 is a product by process claim.  Only the end product will be given patentable weight.

In regards to claim 8, Friedman teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun wherein the grip part is from a plastic material and the mouth part is made of metal, and wherein the mouth part is at least partially over-molded by the plastic material.
However, Dragan et al teaches a dispensing gun wherein the grip part is from a plastic material (col. 3 lines 12-16) and the mouth part (22A in figs. 1-9) is made of metal (col. 3 lines 49-51), and wherein the mouth part is at least partially over-molded by the plastic material (col. 3 line 61-col. 4 line 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Dragan et al and provide a dispensing gun wherein the grip part is injection-molded from a plastic material and the mouth part is made of metal, and wherein the mouth part is at least partially over-molded by the plastic material. Doing so would allow the mouth to be firmly bonded to the material of the grip part (col. 3 line 66-col. 4 line 6).

In regards to claim 9, Friedman teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun wherein the receptacle has a slit that extends into the mouth part. 
However, Dragan et al teaches a dispensing gun wherein the receptacle (22B) has a slit (24) that extends into the mouth part (22A) (figs. 1-9).


In regards to claim 14, Friedman teaches the invention substantially as claimed. Friedman fails to teach a method of making a dispensing gun comprising the steps of providing a mouth part  made of metal in an injection mold and over-molding at least a portion of the mouth part by a plastic material. 
However, Dragan et al teaches a method of making a dispensing gun comprising the steps of providing a mouth part (22A in figs. 1-9) made of metal (col. 3 lines 49-51) in an injection mold and over-molding at least a portion of the mouth part by a plastic material (col. 3 line 61-col. 4 line 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Dragan et al and provide a method of making a dispensing gun comprising the steps of providing a mouth part  made of metal in an injection mold and over-molding at least a portion of the mouth part by a plastic material. Doing so would allow the mouth part to be firmly bonded to the material of the grip part (col. 3 line 66-col. 4 line 6).

In regards to claim 15, Friedman in view of Dragan et al teaches the method substantially as claimed. Friedman further teaches providing a plunger (figs. 1-4a) having a linear toothing (27). Dragan et al further teaches pre-mounting the mouth part (22A in figs. 1-9) and wherein the step of over-molding is based on the pre-mounted mouth part  (col. 3 line 61-col. 4 line 6). 
Friedman in view of Dragan does not explicitly teach the steps of pre-mounting the plunger and wherein the step of over-molding is based on the pre-mounted plunger, but Dragan teaches the step of over-molding based on the pre-mounted mouth part (col. 3 line 61-col. 4 line 6). Thus, it would have been obvious to a person of ordinary skill in the art to try pre-mounting the plunger and basing the step of over-molding on the pre-mounted plunger (or any desired pre-mounted part) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product with the steps of pre-mounting the plunger and wherein the step of over-molding is based on the pre-mounted plunger.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Dragan et al to incorporate the further teachings of Dragan et al and provide the steps of pre-mounting the plunger and the mouth part, wherein the step of over-molding is based on the pre-mounted mouth part and plunger. Doing so would ensure the pre-mounted parts will fit in the over-molded parts of the manufactured gun.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) as applied to claim 4 above, and further in view of Zinger (U.S. No. 6,464,663 B1).
In regards to claim 10, Friedman teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun comprising an air channel having a first portion extending through the body and a second portion extending through the plunger, wherein the plunger and the body in combination form a linear slide valve for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger.
However, Zinger teaches a dispensing gun (figs. 8-12) comprising an air channel having a first portion (100) extending through the body (12) and a second portion (118) extending through the plunger (112), wherein the plunger and the body in combination form a linear slide valve (94’) for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger (col. 8 lines 13-18).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Zinger and provide a dispensing gun comprising an air channel having a first portion extending through the body and a second portion extending through the plunger, wherein the plunger and the body in combination form a linear slide valve for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger. Doing so would allow for air or other fluids to be dispensed by the user.

As best understood by the examiner, in regards to claim 11, Friedman in view of Zinger teach the invention substantially as claimed. Zinger further teaches a dispensing gun (figs. 8-12) wherein the fluid communication between the first and second portion is interrupted in the forward extreme position of the plunger and established upon displacement of the plunger forward (col. 8 lines 13-18).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) as applied to claim 12 above, and further in view of Dougherty et al (US 4330280 A). 
In regards to claim 13, Friedman teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun system wherein the receptacle of the dispensing gun is configured to receive a retention end of the cartridge via a snap connection.
However, Dougherty et al teaches a dispensing gun system wherein the receptacle of the dispensing gun (16) is configured to receive a retention end (56) of the cartridge (34) via a snap connection (figs. 1-5; col. 3 lines 55-58).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Dougherty et al and provide a dispensing gun system wherein the receptacle of the dispensing gun is configured to receive a retention end of the cartridge via a snap connection. Doing so would allow the cartridge to be firmly seated in the device (Dougherty col. 3 lines 52-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772                                                                                                                                                                                            
/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772